DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are pending in this application.

Election/Restrictions

Applicant’s election without traverse of the biological membrane material: dermis in the telephonic interview on 06/09/2022 is acknowledged.  Claims 1-7 were examined on their merits.

Specification

The disclosure is objected to because of the following informalities:  The Cross-Reference to Related Applications should be updated to indicate the “abandoned” status of Application No. 15/803,967.  Appropriate correction is required.

The use of the term TEFLON™, which is a trade name or a mark used in commerce, has been noted in this application. 

The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  The abstract of the disclosure is objected to because it is too short to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 5-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Daniel et al. (US 9,272,003 B2), cited in the IDS.

Daniel et al. teaches a method of preparing a 3D membrane structure (and therefore the prepared 3D membrane structure) the method comprising:  acquiring a smooth, fresh amnion or acellular (decellularized) dermis membrane (Column 4, Lines 12-15 and Column 6, Lines 65-67 and Column 7, Lines 2-10 and Columns 13-14, Claims 1, 3 and 4), wherein the membrane may be derived from the placenta of humans (Column 3, Lines 37-39);
placing the membrane on a support surface (drying fixture) to facilitate drying
(Column 7, Lines 2-17), wherein the drying fixture can have grooves (comprising a
plurality of flat projections (non-grooves) and depressions (grooves) for uniformly forming closely spaced projections and depressions on a first and second side of the
membrane laid out in a grid arrangement over the entire surface of the plate (Column
7, Lines 21-30 and Fig. 5);

drying the smooth membrane on the drying fixture under vacuum
wherein the membrane molds around the raised texture or into the indented texture
(Column 8, Lines 58-61 and Column 9, Lines 3-6);
wherein the dried tissue graft is perforated to form open perforations (Column 9,
Lines 26-31 and Fig. 10).

With regard to Claim 3, Daniel et al. teaches the 3D membrane structure is dried under vacuum (Column 8, Lines 58-61 and Column 9, Lines 3-6).

With regard to Claims 5-7, Daniel et al. teaches the biological membrane may be amnion or acellular (decellularized) dermis membrane (Column 4, Lines 12-15 and Column 6, Lines 65-67 and Column 7, Lines 2-10 and Columns 13-14, Claims 1, 3 and 4), wherein the membrane may be derived from the placenta of humans (Column 3, Lines 37-39).

Daniel et al. did not teach a method wherein the regularly spaced surface depressions are concave, as required by Claim 1.





It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Daniel et al. comprising preparing a 3D biological membrane structure with a regular grooves, comprising a plurality of flat topped projections (non-grooves) and depressions (grooves) for uniformly forming closely spaced projections and depressions, to utilize a concave top projection shape because in the absence of a showing of criticality the selection of a particular configuration for the top of the projections would have been a matter of artisan choice as well as selection from a finite number of known possibilities.  That is, the projections may only be either concave, convex or flat.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because the projections must have one of three possible configurations.  There would have been a reasonable expectation of success in making this modification because Daniel et al. teaches the preparation of a 3D biological membrane with regular depressions and projections with a flat surface and the ordinary artisan would have found obvious the selection of a concave surface from the limited known configurations.

Claim(s) 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Daniel et al. (US 9,272,003 B2) in view of Scholz et al. (EP 0399782 A2), both cited in the IDS.

The teachings of Daniel et al. were discussed above.

Daniel et al. did not teach wherein the at least one or more surface projections on the second side and concave depressions on the first side are perforated on the first side of the membrane to form open perforations at an end of the at least one or more projections of the 3D membrane structure, as required by Claim 2.

Scholz teaches a method of preparing a membrane for a surgical graft (Column 1, Lines 1 -5) wherein any cohesive membrane may be used including autograft, homograft or xenograft and natural tissue (Column 2, Lines 1 -10) comprising placing the membrane on a dish/plate having holes through which spikes project upward to create open perforations (Column 4, Lines 45-52) wherein the perforations are regularly spaced over the entire support surface in a square grid pattern (Column 5, Lines 23-32 and Figs. 1 and 3-6); and wherein the perforations in the membrane permit natural tissue (vascular) growth inside the perforation thereby anchoring the membrane to the surrounding natural tissue and mechanically anchor (prevent slippage) the membrane in place on the natural tissue (Column 1, Lines 31-40).







It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Daniel et al. for preparing a dried, three-dimensional membrane with regularly spaced surface concave depressions on one side and projections on the opposite side with the use of a perforated plate having a plurality of uniformly closely spaced perforations over the entire surface as taught by Scholz because this is no more than the use of known technique (perforated plate to create perforations over an entire graft membrane) to a known method/product (dried graft membrane with regular projection/depression pattern) ready for improvement to yield predictable results (dried graft membrane with regular projection/depression pattern of holes).  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because Scholz et al. teaches that the perforations in the membrane permit natural tissue growth inside the perforation thereby anchoring the membrane to the surrounding natural tissue and mechanically anchor the membrane in place on the natural tissue.  There would have been a reasonable expectation of success in making this modification because both methods are drawn to the same field of endeavor, that is, patterned membranes for use as tissue grafts.

Claim(s) 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Daniel et al. (US 9,272,003 B2), cited in the IDS, in view of Petrucci et al. (US 10,251,917 B1).

The teachings of Daniel et al. were discussed above.

Daniel et al. did not teach wherein the dried membrane has been freeze-dried, as required by Claim 4.

Petrucci et al. teaches that amnion tissue can be dried using any appropriate technique such as vacuum drying and freeze drying (Column 4, Lines 32-34).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Daniel et al. for preparing a vacuum dried, three-dimensional membrane with the use of freeze drying as taught by Petrucci et al. because the reference teaches that they are functionally equivalent techniques for drying biological membranes.  Those of ordinary skill in the art before the effective filing date would have been motivated to make this modification depending on the availability of drying apparatus.  There would have been a reasonable expectation of success in making this modification because the art recognizes that both vacuum drying and freeze drying are appropriate means for drying biological membranes.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        06/10/2022